791 F.2d 931
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William L. Bennett, Plaintiff-Appellant,v.Harrell Youker and Temple Youker, his wife, et al.,Defendants-Appellees.
86-1075
United States Court of Appeals, Sixth Circuit.
4/25/86

DISMISSED
W.D.Mich.
ORDER
Before:  JONES, WELLFORD, and NELSON, Circuit Judges.


1
This matter is before the Court upon the defendants-appellees' motions to dismiss.  Plaintiff, appearing pro se, filed a response in opposition.


2
Pursuant to 28 U.S.C. Sec. 1291, this Court has jurisdiction to hear appeals from final judgments.  Firestone Tire & Rubber Co. v. Risjord, 449 U.S. 368, 373 (1981).  The district court's order of December 10, 1985 summarily dismissed all claims against five defendants but only one of nine claims against the remaining defendants.  Since the district court did not direct entry of final judgment under Rule 54(b), Federal Rules of Civil Procedure, this Court does not have jurisdiction of the appeal.  Moody v. Kapica, 548 F.2d 133 (6th Cir. 1976).


3
It is ORDERED that the motions to dismiss are granted.